Exhibit 10.1
SECOND AMENDMENT TO THE
AMENDED AND RESTATED ADVISORY AGREEMENT
BY AND BETWEEN
COLE CREDIT PROPERTY TRUST II, INC.
AND
COLE REIT ADVISORS II, LLC
This SECOND AMENDMENT to the AMENDED AND RESTATED ADVISORY AGREEMENT (this
“Amendment”) is made as of June 22, 2010, by and between COLE CREDIT PROPERTY
TRUST II, INC., a Maryland corporation (the “Company”), and COLE REIT ADVISORS
II, LLC, a Delaware limited liability company (the “Advisor”). This Amendment
amends that certain Amended and Restated Advisory Agreement dated as of
September 16, 2005, by and between the Company and the Advisor (the “Advisory
Agreement”) and as amended by that certain First Amendment to the Advisory
Agreement dated as of April 17, 2006. Any term used herein not otherwise defined
shall have the definition ascribed to such term in the Advisory Agreement.
WHEREAS, the Independent Directors resolved to modify the definition of
“Aggregate Assets Value” in the Advisory Agreement such that the Asset
Management Fee payable to the Advisor will hereinafter be based upon the most
recent aggregate valuation of the Company’s Assets established by the Board of
Directors without reduction for depreciation, bad debts or other non-cash
reserves and without reduction for any debt secured by or relating to such
Assets; and
WHEREAS, Section 6.04 of the Advisory Agreement provides that the Advisory
Agreement shall not be changed, modified, or amended, in whole or in part,
except by an instrument in writing signed by both parties hereto, or their
respective successors or assignees;
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
1. Article I, “Definitions”, is hereby amended by deleting the definition of
“Aggregate Assets Value” in its entirety and replacing it with the following:
“AGGREGATE ASSETS VALUE. During such periods in which the Board of Directors is
determining on a regular basis (no less frequently than every 18 months) the
current value of the Company’s net assets for purposes of making a reasonable
estimate of the per share value of the Shares, “Aggregate Assets Value” will
mean the most recent aggregate valuation of the Company’s Assets established by
the Board of Directors without reduction for depreciation, bad debts or other
non-cash reserves and without reduction for any debt secured by or relating to
such Assets.”
2. This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of such counterparts shall together constitute one and the same
instrument. This Amendment shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. This Amendment may be executed and
delivered by fax (telecopier); any original signatures that are initially
delivered by fax shall be physically delivered with reasonable promptness
thereafter.
3. Except as specifically amended hereby and as previously amended, the Advisory
Agreement shall remain in full force and effect.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
date first above written.

            COLE CREDIT PROPERTY TRUST II, INC.
      /s/ D. Kirk McAllaster, Jr.       D. Kirk McAllaster, Jr.      Executive
Vice President and Chief Financial Officer        COLE REIT ADVISORS II, LLC
      /s/ John M. Pons       John M. Pons      Executive Vice President, General
Counsel and Secretary   

 

 